Citation Nr: 1507431	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids.

3.  Entitlement to a compensable evaluation for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before the undersigned acting Veterans Law Judge via videoconference in June 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim, as well as a corresponding file in the Veterans Benefits Management System.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issues of entitlement to service connection for a back disorder and entitlement to a compensable evaluation for multiple chalazia of the right upper and left lower eye lids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2013 hearing, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to a compensable evaluation for right ear hearing loss, and subsequently submitted a signed, written statement regarding this withdrawal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a compensable evaluation for right ear hearing loss.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his June 2013 hearing, the Veteran and his representative withdrew the appeal for the issue of entitlement to a compensable evaluation for right ear hearing loss on the record, as well as in a signed, written statement.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed. 


ORDER

The appeal for entitlement to a compensable evaluation for right ear hearing loss is dismissed.



REMAND

The Board finds that a remand for further development is necessary in this case.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  With regard to his multiple chalazia claim, the Veteran contends that his last VA examination of record, performed in July 2012, no longer reflects his current disability.  The Board also notes that during his June 2013 hearing, the Veteran testified that evaluation of his eye disorder was on-going.  Review of VA medical records, to include during June 2013, shows that the Veteran has undergone additional evaluation for his disorder.  As such, the Board finds that the Veteran should be afforded a new examination for this disorder.

The Veteran also testified at his June 2013 hearing that he was treated for his back disorder at the M. Institute (initial used to protect privacy) in 2008, 2009, and 2010 and that he received diagnostic information from this provider.  However, it appears that the Board has only received two pages of medical records from this facility from the Veteran dated 2008.  As such, the Board finds that any and all records from the M. Institute should be obtained and associated with the claims file.  Review of the claims file also shows that the Veteran has offered testimony regarding back discoloration as well as multiple traumas while in service.  His medical records and service treatment records support such testimony.  As such, the Board finds that a new VA examination should be obtained, which adequately addresses all of the Veteran's testimony regarding his back disorder symptoms and the possible etiologies of his back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include the M. Institute as discussed during his June 2013 hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the severity and manifestation of any multiple chalazia disorder of the right upper and left lower eyelids that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

It should be noted that the Veteran's service treatment records indicate that the Veteran experienced trauma after a collision with another marine during a softball game, was struck in the back of the neck by a policeman in October 1972, and reported back pain in March 1973.  It should also be noted that review of the Veteran's VA medical records indicate discoloration of the Veteran's back, a possible car accident, and at times, mention a diagnosis of post-traumatic neuropathy of the lower extremities.

The Veteran has testified that the discoloration in his back began in service and that he injured his back lifting a sea bag during training.  He has also raised the possibility that his back disorder is related to his left eye disorder, to possibly include his service connected left eye disorder.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has a current back disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's back disorder is caused or otherwise related to his service connected eye disorder.  

If the examiner determines the back disorder is aggravated by a service-connected disability (i.e. service-connected eye disorder), the examiner should report the baseline level of severity of the nonservice-connected back disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In providing the opinions, the examiner should discuss the Veteran's testimony regarding his back injury to include discoloration, as well as the Veteran's testimony regarding the etiology of this disorder, and all instances and events discussed in the Veteran's service treatment records and VA medical records as noted above.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


